 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DAVID W. SCONCE,                                    Case No. 2:21-cv-00918-KJM-JDP (PC)
12                        Plaintiff,                      ORDER TRANSFERRING CASE TO THE
                                                          CENTRAL DISTRICT OF CALIFORNIA
13            v.
14    CENTRAL DISTRICT COURT OF
      CALIFORNIA, et al.,
15
                          Defendants.
16

17
             Plaintiff, a state prisoner proceeding without counsel, has filed a civil rights action
18
     pursuant to 42 U.S.C. § 1983.
19
             The federal venue statute requires that a civil action be brought in “(1) a judicial district
20
     where any defendant resides, if all defendants are residents of the State in which the district is
21
     located, (2) a judicial district in which a substantial part of the events or omissions giving rise to
22
     the claim occurred, or a substantial part of the property that is the subject of the action is situated,
23
     or (3) if there is no district in which an action may otherwise be brought as provided in this
24
     section, any judicial district in which any defendant is subject to the court’s personal jurisdiction
25
     with respect to such action.” 28 U.S.C. § 1391(b).
26
             In this case, none of the defendants reside in this district, and plaintiff’s claims arose in
27
     Los Angeles County, which is in the Central District of California. See 28 U.S.C. § 84(c). Thus,
28
                                                         1
 1   this action should have been filed in the United States District Court for the Central District of

 2   California. In the interest of justice, a federal court may transfer a complaint filed in the wrong

 3   district to the correct district. See 28 U.S.C. § 1406(a); Starnes v. McGuire, 512 F.2d 918, 932

 4   (D.C. Cir. 1974).

 5            Accordingly, it is hereby ORDERED that this matter is transferred to the United States

 6   District Court for the Central District of California.

 7
     IT IS SO ORDERED.
 8

 9
     Dated:      June 21, 2021
10                                                       JEREMY D. PETERSON
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
